 

Exhibit 10.1

 

[tlogo.jpg]

 

August 25, 2014

Christopher Menard

 

Separation Notice and Agreement

 

Dear Chris:

 

This letter (the “Letter” or the “Agreement”)) confirms the terms of your
resignation and separation from employment with Brightcove Inc. (“Brightcove” or
the “Company”). It also provides you with answers to certain questions you may
have about your benefits. Finally, it also describes a proposed agreement
between you, Christopher Menard (hereinafter, “you” or “Employee”), and the
Company.

 

1.Termination of Employment.

 

In accordance with your notice of resignation to the Company on July 22, 2014,
your employment with the Company shall terminate on August 28, 2014 (the
“Separation Date”). You acknowledge that you are not terminating your employment
for Good Reason, as such term is defined in your Employment Agreement, dated
August 8, 2011 (the “Employment Agreement”). The Date of Termination, as defined
by Section 3(g) of the Employment Agreement, shall be the Separation Date.

 

From the Separation Date and thereafter, you shall have no authority to act for
or on behalf of Brightcove and you shall not have any additional duties or
responsibilities except as described in this Letter, provided that you agree
thereafter to be generally available to respond to questions from the Company
and/or for other transition-related items. Except as described in this letter,
following the Separation Date, the Company shall not be required to pay you any
further compensation, whether in the form of salary, bonus, commission, or
otherwise, and all vesting of any equity awards under the Company’s equity
programs shall cease upon the Separation Date. Except as set forth in this
letter, following the Separation Date you shall not be entitled to any Company
benefits.

 

From the Separation Date through November 30, 2014 (the “Transition Period”),
you agree that you will perform certain Transition Services (as described in
Section 4(c) below) as an independent contractor to the Company. Subject to the
terms of the Agreement below, the Company may terminate the Transition Services
in its discretion at any time before or during the Transition Period.

 

2.Final Paycheck, Reimbursements.

 

On or within 15 days of the Separation Date, you will receive a check
representing payment of any unpaid amount of your salary for work performed
through the Separation Date, plus any accrued but unused vacation time, less
applicable withholdings. The Company shall also reimburse you for any
outstanding, reasonable business expenses that you have incurred on the
Company’s behalf through the Separation Date, after the Company’s timely receipt
of appropriate documentation pursuant to the Company’s business expense
reimbursement policy.

 

 

 

  

Christopher Menard

August 25, 2014

Page 2

 

3.Benefits.

 

You have the right to continue certain health insurance benefits under the
Company’s group health plan at your own expense after the Separation Date under
the law known as “COBRA.” You and/or your dependents are entitled to elect COBRA
coverage (usually for up to 18 months or more) under your existing plan(s). We
will send to you a package describing your rights under COBRA in more detail,
which will include forms for you to complete to enroll in COBRA.

 

4.Transition Services Agreement, Payments, and Release of Any Claims.

 

This Section 4 proposes an agreement (the “Agreement”) between you and the
Company. The purpose of this Agreement is to permit you to receive an additional
payment in exchange for your agreement (a) to perform the Transition Services
described in Section 4(c) below during the Transition Period (“Transition
Services”) and (b) to establish an amicable arrangement for ending your
employment relationship with the Company, including releasing the Company and
related persons or entities from any claims. If you agree to the terms of this
Agreement, you acknowledge that you are entering into this Agreement
voluntarily. It is common in employment separation agreements for the departing
employee to release the employer from any possible claims, even if the employer
believes, as is the case here, that no such claims exist. The specific terms of
the Transition Services are set forth in Section 4(c), and the specific terms of
the release are set forth in Section 4(b). By entering into this Agreement, you
understand that the Company is not admitting in any way that it violated any
legal obligation that it owed to you.

 

(a)        Payment Amount. With the understandings set forth in Section 4 above,
you and the Company agree that, subject to, in consideration of and in exchange
for (i) the Company’s receipt of an executed and unrevoked copy of this
Agreement, including specifically, among other things, the release contained in
Section 4(b), (ii) the Company’s receipt of a second, executed and unrevoked
copy of the release, as set forth in Section 4(b) below, such second release to
cover the period from the date of this letter to the Separation Date, and (iii)
your performance during the Transition Period of the Transition Services in
accordance with the terms of this Agreement, the Company shall pay you during
the Transition Period an amount equal to your current base salary rate for such
period (i.e., a total of three (3) months of your base salary for the Transition
Services) (the “Payment Amount”), less applicable withholdings. In order to
receive payment for the Transition Services, you will (a) provide the Company
with a W9 and (b) for the months of September 2014, October 2014 and November
2014, submit to the Company on the 15th of each month and on the last day of
each month, invoices in the amount of $12,500. You acknowledge that, as an
independent contractor, you are responsible for paying the taxes associated with
your provision of the Transition Services. In the event that the Company, in its
sole discretion, terminates the Transition Services without cause prior to the
end of the Transition Period, then the Company will pay you the remainder of the
Payment Amount, calculated as $75,000 less amounts already paid under this
Agreement. For avoidance of doubt, during the Transition Period, (A) you will
not accrue any vacation time and will not, except as set forth in this Letter,
be entitled to participate in any Employee Benefit Plans (as such term is
defined in your Employment Agreement), (B) you will not be eligible for any
incentive (bonus) compensation or any other form of compensation from the
Company, and (C) any equity awards under the Company’s equity programs
previously awarded to you will not continue to vest.

 

 

 

 

Christopher Menard

August 25, 2014

Page 3

 

(b) Release of Any Claims. In consideration for, among other terms, the payment
by the Company described in Section 4(a), to which you acknowledge you would
otherwise not be entitled, you voluntarily release and forever discharge the
Company, its affiliated and related entities, its and their respective
predecessors, successors and assigns, its and their respective employee benefit
plans and fiduciaries of such plans, and the current and former officers,
directors, shareholders, employees, attorneys, accountants and agents of each of
the foregoing in their official and personal capacities (collectively referred
to as the “Releasees”) generally from all claims, demands, debts, damages,
causes of action, and liabilities of every name and nature, known or unknown
(“Claims”) that, as of the date you sign this Agreement, you have, ever had, now
claim to have or ever claimed to have had against any or all of the Releasees,
specifically including any claim under the Age Discrimination in Employment Act
of 1967, as amended, or Chapter 151B of the Massachusetts General Laws, and also
including, without limitation, all Claims:

 

·relating to your employment by and termination of employment with the Company,
including without limitation any amounts payable or which could have become
payable to you in the future pursuant to your Employment Agreement or for any
rights, benefits, value or compensation relating to any acceleration of vesting
of any equity awards under the Company’s equity programs pursuant to any
provision of your Employment Agreement or otherwise;

·of wrongful discharge;

·of breach of contract;

·of retaliation or discrimination under federal, state or local law (including,
without limitation, Claims of age discrimination or retaliation under the Age
Discrimination in Employment Act, Claims of disability discrimination or
retaliation under the Americans with Disabilities Act, and Claims of
discrimination or retaliation under Title VII of the Civil Rights Act of 1964);

·under any other federal or state statute (including, without limitation, Claims
under the Worker Adjustment and Retraining Notification Act, the Family and
Medical Leave Act, and the Fair Labor Standards Act);

·of defamation or other torts;

·of violation of public policy;

·for wages, overtime pay, bonuses, incentive compensation, stock, stock options,
restricted stock or other equity compensation, vacation pay, holiday pay or any
other compensation or benefits under federal, state or local law (including,
without limitation, the Massachusetts Wage Act, M.G.L. c. 149, § 148 et seq.) ;
and

·for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees;

 

provided, however, that: (i) this release shall not affect your vested rights
under the Company’s Section 401(k) plan or your rights under this Agreement;
(ii) this release does not limit your right to file, cooperate with or
participate in an age discrimination proceeding before a state or federal Fair
Employment Practices Agency, provided that you waive any right to recover
monetary benefits in such proceeding; and (iii) this release does not apply to
any claim that may arise out of actions, inactions or transactions that occur
subsequent to the date this Agreement is executed by both parties. You agree
that you shall not seek or accept damages of any nature, other equitable or
legal remedies for your own benefit, attorney’s fees, or costs from any of the
Releasees with respect to any Claim released by this Agreement. As a material
inducement to the Company to enter into this Agreement, you represent that you
have not assigned to any third party and you have not filed with any agency or
court any Claim released by this Agreement. You further represent that, upon
receipt of the payments described in Section 2 above, you have been paid in full
for any and all overtime pay, holiday pay, vacation pay, bonuses, commissions
and any and all other wages, compensation and/or benefits due to you from the
Releasees.

 

 

 

 

Christopher Menard

August 25, 2014

Page 4

 

(c)           Transition Services. During the Transition Period, you agree to
perform the following responsibilities (the “Transition Services”) in a
professional and workmanlike manner and with a similar level of diligence and
professionalism as you performed your duties prior to the Separation Date:

 

·4 hours/week in the office assisting the Finance team and CEO on administration
of the Finance team’s activities at CEO’s discretion;

·Review and commentary on written analysis and reports generated by the Finance
team, as well as analysts and published information about the Company;

·Assistance with the preparation for the Company’s Q3 earnings call (meaning the
call concerning Q3 results);

·Assistance with the 2015 annual planning and forecast; and

·All tasks reasonably assigned to you by the management of the Company
including, among other things, assisting in the transition of your job related
responsibilities.

 

5.Return of Property.

 

You confirm that upon the expiration of the Transition Period, you will return
to the Company all Company property, including, without limitation, computer
equipment, software, keys and access cards, credit cards, files and any
documents (including computerized data and any copies made of any computerized
data or software) containing information concerning the Company, its business or
its business relationships (in the latter two cases, actual or prospective). You
also commit to deleting and finally purging any duplicates of files or documents
that may contain Company information from any computer or other device that
remains your property after the Separation Date. In the event that you discover
that you continue to retain any such property, you shall return it to the
Company immediately.

 

6.Confidential Information.

 

You understand and agree that you have been employed in a position of confidence
and trust and have had access to information concerning the Company that the
Company treats as confidential and the disclosure of which could negatively
affect the Company’s interests (“Confidential Information”). Confidential
Information includes, without limitation, confidential financial information;
business forecasts; inventions; improvements and other intellectual property;
trade secrets; know-how; designs, processes or formulae; confidential software;
marketing or sales information or plans; customer lists; and business plans,
prospects and opportunities. You agree that you shall not use or disclose any
Confidential Information at any time without the written consent of the Company.
In addition, you agree that you will abide by all of the terms and conditions of
your Nondisclosure and Developments Agreements, dated as of October 13, 2010 and
August 17, 2011, respectively (the “NDAs”).

 

7.Confidentiality.

 

Except as required by applicable law, You agree to keep the existence and terms
of this Agreement (“Agreement-Related Information”) in the strictest confidence
and not reveal, unless legally compelled to do so, any Agreement-Related
Information to any persons except your spouse, your attorney and your financial
advisors, and to them only provided that they first agree, for the benefit of
the Company, to keep Agreement-Related Information confidential. Nothing in this
Section shall be construed to prevent you from disclosing Agreement-Related
Information to the extent required by a lawfully issued subpoena or duly issued
court order; provided that you provide the Company with advance written notice
and a reasonable opportunity to contest such subpoena or court order.

 

 

 

 

Christopher Menard

August 25, 2014

Page 5

 

Notwithstanding any other provision of this Agreement to the contrary, the
Employee may provide a copy of this Agreement to the Massachusetts Division of
Unemployment Assistance (“DUA”), or may utilize a copy of this Agreement in any
proceeding relating to a claim for benefits with the DUA.

 

8Nondisparagement.

 

You agree not to make any disparaging statements concerning the Company or any
of its affiliates or current or former officers, directors, shareholders,
employees or agents. You further agree not to take any actions or conduct
yourself in any way that would reasonably be expected to affect adversely the
reputation or goodwill of the Company or any of its affiliates or any of its
current or former officers, directors, shareholders, employees or agents.

 

9.Outside Inquiries.

 

The Company agrees that any inquiry from any person as to the Employee’s status,
position, and/or employment relationship or employment history with the Company
shall be referred to the Company’s Vice President, Human Resources (“VP”) or
General Counsel (“General Counsel”). The VP or General Counsel shall respond to
such inquiry, other than inquiries seeking a job reference for the Employee, by
informing the inquirer of the Employee’s dates of employment and the job titles
held, and that Company policy precludes the provision of any further information
to the inquirer. The VP or General Counsel shall make no other comments and
shall provide no documents containing further information.

 

10.Legal Representation.

 

This Agreement is a legally binding document and its signature will commit the
parties to its terms. You acknowledge that you have been advised to discuss all
aspects of this Agreement with your attorney, that you have carefully read and
fully understand all of the provisions of this Agreement and that you are
voluntarily entering into this Agreement.

 

11.Absence of Reliance.

 

In signing this Agreement, you are not relying upon any promises or
representations made by anyone at or on behalf of the Company except as set
forth in this Agreement.

 

12.Enforceability.

 

If any portion or provision of this Agreement (including, without limitation,
any portion or provision of any section of this Agreement) shall to any extent
be declared illegal or unenforceable by a court of competent jurisdiction, then
the remainder of this Agreement, or the application of such portion or provision
in circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.

 

 

 

 

Christopher Menard

August 25, 2014

Page 6

 

13.Waiver.

 

No waiver of any provision of this Agreement shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

 

14.Enforcement.

 

(a)            Jurisdiction. You and the Company hereby agree that the Superior
Court of the Commonwealth of Massachusetts and the United States District Court
for the District of Massachusetts shall have the exclusive jurisdiction to
consider any matters related to this Agreement, including, without limitation,
any claim for violation of this Agreement. With respect to any such court
action, you (i) submit to the jurisdiction of such courts, (ii) consent to
service of process, provided there is actual notice to the Employee of any such
court action, and (iii) waive any other requirement (whether imposed by statute,
rule of court or otherwise) with respect to personal jurisdiction.

 

(b)            Relief. You agree that it would be difficult to measure any harm
caused to the Company that might result from any breach by you of your promises
set forth in any section of this agreement, and that in any event money damages
would be an inadequate remedy for any such breach. Accordingly, you agree that
if you breach, or propose to breach, any portion of your obligations, the
Company shall be entitled, in addition to all other remedies it may have, to an
injunction or other appropriate equitable relief to restrain any such breach,
without showing or proving any actual damage to the Company and without the
necessity of posting a bond. In the event that the Company prevails in any
action to enforce any section of this Agreement, then you also shall be liable
to the Company for attorney’s fees and costs incurred by the Company in
enforcing such provision(s).

 

15.Governing Law; Interpretation.

 

This Agreement shall be interpreted and enforced under the laws of the
Commonwealth of Massachusetts, without regard to conflict of law principles. In
the event of any dispute, this Agreement is intended by the parties to be
construed as a whole, to be interpreted in accordance with its fair meaning, and
not to be construed strictly for or against either you or the Company or the
“drafter” of all or any portion of this Agreement.

 

16.Entire Agreement.

 

This Agreement, the NDAs, the Employee’s Equity Agreements as referenced in
Appendix A and the Employment Agreement, constitute the entire agreement between
you and the Company with respect to the subject matter hereof and thereof and
shall supersede any previous agreements or understandings between you and the
Company. In the event of any conflict between any of the foregoing, the terms of
this Agreement shall take precedence.

 

17.Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be taken to be an original, but all of which
together shall constitute one and the same document.

 

 

 

 

Christopher Menard

August 25, 2014

Page 7

 

18.Time for Consideration; Effective Date.

 

You understand that you have been given the opportunity, if so desired, to
consider this Separation Notice and Agreement for up to twenty-one (21) days
before deciding whether to sign it. If you signed this Separation Notice and
Agreement before the expiration of that twenty-one (21) day period, you
acknowledge that such decision was entirely voluntary and that you had the
opportunity to consider this agreement for the entire twenty-one (21) day
period. For a period of seven (7) days from the date of the execution of this
Separation Notice and Agreement, you will retain the right to revoke this
Agreement by written notice received by the undersigned before the expiration of
such period, and you understand that this Separation Notice and Agreement shall
not become effective or enforceable until the expiration of such revocation
period (the “Effective Date”). If you violate any of the provisions of this
Separation Notice and Agreement during the time that you are considering it or
may revoke it, this offer will be null and void.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

Christopher Menard

August 25, 2014

Page 8

 

Please indicate your agreement to the terms of this Agreement by signing and
returning to me the original of this letter.

 

Very truly yours,

 

BRIGHTCOVE INC.

 

By: /s/ David Mendels   Name: David Mendels  

 

Date: 8/25/14  

 

You are advised to consult with an attorney before signing this Agreement. The
foregoing is agreed to and accepted by:

 

By: /s/ Christopher Menard   Name: Christopher Menard         Date: 8/25/14  

 

 

 

 

Christopher Menard

August 25, 2014

Page 9

 

Appendix A

 

·Non-Qualified Stock Option Agreement dated March 8, 2011;

·Restricted Stock Unit Agreement dated May 8, 2012;

·Restricted Stock Unit Agreement dated May 8, 2012;

·Restricted Stock Unit Agreement dated November 16, 2012;

·Restricted Stock Unit Agreement dated February 5, 2013; and

·Incentive Stock Option Agreement dated February 4, 2014.

 

 

 

 

